Citation Nr: 0014116	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-10 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
left tibia and fibula fracture, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1944 to August 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision of the 
Jackson, Mississippi, regional office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to a 
disability rating in excess of 10 percent for residuals of a 
left tibia and fibula fracture.  The veteran filed a timely 
notice of disagreement, and was issued a statement of the 
case in June 1998.  The RO received his substantive appeal in 
July 1998.  The veteran offered testimony at a 
videoconference hearing conducted by the undersigned member 
of the Board in April 1999.  A transcript of that hearing has 
been associated with the claims folder. 

This case was previously before the Board in June 1999.  It 
was remanded at that time for additional development.  The 
requested development has been completed, and the case has 
been returned to the Board for further review.  

The veteran raised additional issues in his July 1998 
substantive appeal that have not yet been addressed.  He 
indicates that he believes he is entitled to an increased 
evaluation for his service connected hemorrhoids.  The 
veteran also raised the issue of entitlement to service 
connection for left foot drop as secondary to his service 
connected residuals of left tibia and fibula fracture.  These 
issues were previously denied by the Board in November 1997.  
The RO has not addressed these additional issues.  Therefore, 
the issues of entitlement to a compensable evaluation for 
hemorrhoids, and whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for left foot drop are referred to the RO for 
consideration.  


FINDING OF FACT

The veteran's residuals of a left tibia and fibula fracture 
are productive of no more than slight knee and ankle 
disability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of a left tibia and fibula fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5262 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the 10 percent evaluation currently 
assigned to his service connected residuals of a fracture of 
the left tibia and fibula is inadequate to reflect its 
current level of severity.  He states that he has pain and 
weakness throughout his leg, and that his disability requires 
a brace.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A review of the record indicates that entitlement to service 
connection for a compound fracture of the left tibia and 
fibula was established in a December 1947 rating decision.  A 
zero percent evaluation was assigned for this disability.  
The evaluation was increased to the current 10 percent rating 
in an October 1948 rating decision, effective from August 
1948.  This evaluation currently remains in effect, and prior 
to the April 1998 rating decision on appeal, it was most 
recently confirmed in a November 1997 Board decision.  

The veteran's disability is evaluated under the rating code 
for impairment of the tibia and fibula.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace is 
evaluated as 40 percent disabling.  Malunion with marked knee 
or ankle disability is evaluated as 30 percent disabling.  
Malunion with moderate knee or ankle disability is evaluated 
as 20 percent disabling.  Malunion with slight knee or ankle 
disability is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence for consideration includes January 1998 VA 
treatment records.  The veteran complained of left leg pain 
and weakening.  He indicated that these symptoms had been 
present for several years, but that they were getting 
progressively worse.  The history of the injury in service 
was noted.  The veteran's nonservice connected disabilities 
included noninsulin dependent diabetes mellitus, 
hypertension, and a history of stomach cancer, which had 
required surgical removal.  On examination, the veteran was 
in no apparent distress.  Weakness was noted in both lower 
extremities.  The left knee was smaller than the right.  The 
assessment included left leg pain.  

The veteran was afforded a VA examination in March 1998.  He 
had a history of a compound fracture of the left tibia and 
fibula in service.  The veteran said he continued to have 
problems with this disability over the years.  He complained 
of difficulty in walking and going up steps.  A history of 
left foot drop was noted.  He used a cane for ambulation, and 
there was marked weakness of the left leg.  On examination, 
the veteran had marked difficulty in arising from his chair.  
He moved about slowly and cautiously with a stiff leg and a 
limp on the left.  There was a palpable callous at the 
junction of the mid and distal one third of the fibula just 
above the lateral malleolus.  There was tenderness to 
palpation over the tibia and fibula.  The left ankle had 
dorsiflexion to neutral with 40 degrees of plantar flexion.  
There was no significant tenderness to palpation of the 
medial as well as the lateral aspect of the ankle, with more 
tenderness noted laterally.  There was marked quadriceps 
weakness as well as marked weakness of the left foot and 
ankle dorsiflexion.  The veteran was unable to heel and toe 
walk, and demonstrated minimal ability to squat.  The left 
calf was three centimeters smaller in circumference than the 
right.  The impression was service connected residuals of 
compound fracture of the left tibia and fibula with marked 
weakness of the left foot with incomplete foot drop 
deformity.  The examiner again noted marked weakness of the 
left leg, and believed that corresponding decreased endurance 
would be present.  He also opined that there was 
incoordination, with markedly limited functional ability of 
the leg.  

An X-ray study of the left tibia and fibula was obtained in 
March 1998.  An old healed fracture deformity of the mid 
shaft of the tibia and fibula was noted, which was unchanged 
since a January 1995 study.  Minimal degenerative changes 
were noted at the ankle joint.  There was also slight soft 
tissue swelling at the ankle joint, with no other significant 
abnormalities.  

Private medical records dated March 1998 show that the 
veteran was seen for complaints of left foot pain.  Swelling 
of the ankle was shown.  

VA treatment records dated March 1998 reveal that the veteran 
was seen for weakness of the left leg.  He had pain in the 
left knee and ankle.  On examination, the knee was painful, 
but stable.  The impression was osteoarthritis of the left 
knee. 

February 1999 VA treatment records show that the veteran 
complained that he was doing worse, and that he believed he 
should have a higher evaluation.  The veteran's gait was slow 
and steady, and he used a walking cane.  He had decreased 
range of motion and strength in both legs.  The foot 
examination revealed no skin breaks.  There was a diminished 
sensation in both feet.  The impression included noninsulin 
dependent diabetes mellitus, pain in left leg, and colon 
cancer.  

In March 1999, VA records reflect that the veteran was seen 
for internal rotation, varus left foot secondary to old 
fracture.  The veteran had decreased anterior tibia and 
eversion control.  He was issued a brace for his left leg. 

Additional March 1999 VA treatment records indicate that the 
veteran complained of bilateral knee pain, left greater than 
right.  The medial side of the left tibia had evidence of an 
old fracture of the tibia with deformity.  It was felt that 
the veteran could not dorsiflex his left foot as much as his 
right.  

The veteran appeared at a videoconference hearing before the 
undersigned in April 1999.  He testified that his leg had 
become more painful as he had grown older, and that he had 
problems in walking and using stairs.  He noted that he 
obtained regular treatment for his leg, as well as his other 
disabilities.  The veteran used a brace on his leg, and 
walked with a cane.  He indicated that his leg was very weak, 
and felt like it would give way.  The veteran also said that 
there was some swelling in his knee.  He would walk with a 
shuffle that caused his left foot to drag and his left shoe 
to wear out faster than his right.  He complained of pain in 
his leg on a daily basis.  See Transcript. 

The veteran was afforded a VA examination of his left leg in 
January 2000.  His claims folder was reviewed, and showed a 
history of an open fracture of the left tibia and fibula in 
1946, which had been treated in a cast for approximately one 
year.  The veteran developed left sciatica in 1953, and had 
been treated for low back pain and sciatica on numerous 
occasions.  He had developed a left foot drop, which had not 
been present as recently as 1993.  He had been fitted with a 
left foot brace in 1996.  The veteran now complained of left 
foot dragging, but the brace had been successful in picking 
it up.  He complained of some numbness in his left toe.  The 
left knee was noted to hyperextend, and he sometimes 
complained of pain in his forefoot.  On examination, the 
veteran reported in a wheelchair.  He could ambulate about 
the room with his cane.  With ambulation, the left knee 
tended to hyperextend about three to five degrees, and he was 
unable to dorsiflex his foot actively above the right ankle, 
giving him a drop foot type gait.  The left knee had three 
degrees of hyperextension, and 140 degrees of flexion.  There 
was no quadriceps atrophy, swelling, effusion, or patellar 
instability.  The veteran had mild retropatellar crepitation.  
His ligaments were stable to varus and valgus stress in 
extension and 30 degrees of flexion.  The anterior drawer 
test and posterior drawer test were negative.  The examiner 
could palpate small osteophytes on the medial side of both 
knees.  The two legs were equal in length, but the left leg 
was two centimeters smaller in circumference than the right.  
There was no significant angular deformity in the left leg.  
The left ankle had 10 degrees of passive dorsiflexion and 
zero degrees of active dorsiflexion.  There was 45 degrees of 
active and passive plantar flexion.  Muscle testing revealed 
that there was 3/5 dorsiflexion, 4/5 plantar flexion, 4/5 
inversion, and 5/5 eversion.  There was no swelling, 
effusion, or deformity in the left ankle.  

An X-ray study conducted in conjunction with the January 2000 
examination showed that the left knee had slight narrowing of 
the articular cartilage in the medial compartment, and small 
osteophytes.  The left leg had a healing fracture of the 
tibia and fibula in the middle third.  There was about five 
degrees of posterior angulation with good alignment.  No 
arthritic changes were noted in the ankle.  

The impression of the January 2000 examiner was status post 
fracture, left tibia and fibula, weakness of dorsiflexion of 
the left ankle, history of left sciatica, and very minimal 
osteoarthritis of the left knee.  The examiner opined that 
the open fracture of the left tibia and fibula healed in good 
position, and that alignment was not responsible for the 
symptoms the veteran was experiencing in his lower back, left 
sciatic nerve, left knee, or left foot.  The veteran's 
history showed that he had experienced sciatica for years, 
which had caused the relative left foot drop and weakness.  
There was also some osteoarthritis in both ankles, which the 
examiner believed was the result of aging and not the tibia 
fracture.  The examiner did not believe that there was any 
pain with motion, deformity, excess fatigability, 
incoordination, or weakened movements as a result of the 
tibia fracture.  

The Board finds that the evidence does not support 
entitlement to an evaluation in excess of 10 percent for the 
veteran's residuals of a left tibia and fibula fracture.  The 
evidence indicates that the veteran has been seen for 
consistent complaints of left leg pain and weakness, and for 
left foot drop.  The evidence also shows that the veteran 
wears a brace on his left foot.  However, the evidence 
further indicates that the foot brace is not due to nonunion 
of the tibia and fibula, but to correct left foot drop.  
Furthermore, the evidence reveals most of the veteran's 
symptoms are the result of nonservice connected disabilities, 
including his low back pain, left sciatica, and left foot 
drop.  

As previously noted, entitlement to service connection for 
left foot drop as secondary to the veteran's service 
connected residuals of left tibia and fibula fracture was 
previously denied by the Board in November 1997.  The March 
1998 VA examination suggested a relationship between the 
veteran's service connected disability and his left foot 
complaints with an impression of service connected residuals 
of compound fracture of the left tibia and fibula with marked 
weakness of the left foot with incomplete foot drop 
deformity.  March 1999 VA treatment records contain similar 
suggestions.  But this evidence is contradicted by the 
results of the January 2000 examination.  This examination 
was conducted in conjunction with a thorough review of the 
veteran's medical records, and there is no indication that 
the March 1998 or March 1999 examiners had this advantage.  

After a review of the records and obtaining an X-ray study, 
the January 2000 examiner opined that the open fracture of 
the tibia and fibula healed in a good position.  He stated 
that the alignment was not responsible for the symptoms the 
veteran was experiencing in his lower back, left sciatic 
nerve, left knee, or left foot.  The veteran's osteoarthritis 
was attributed to the aging process, and not the tibia 
fracture.  The examination revealed that the veteran's knee 
was stable and that the legs were equal in length.  There was 
some mild retropatellar crepitation, and about three to five 
degrees of hyperextension of the knee on ambulation.  Given 
the January 2000 opinion that the veteran's service connected 
disability is not responsible for his current complaints, the 
Board is unable to find that his disability is productive of 
greater than slight knee or ankle impairment, which warrants 
continuation of the 10 percent evaluation currently in 
effect.  The Board has considered the provisions of 38 C.F.R. 
§§ 4.40 and 4.59 in reaching this decision, but while the 
March 1998 examiner noted marked weakness of the left leg, 
decreased endurance, and incoordination, the January 2000 
examiner again opined after a review of the record and 
examination that there was no pain on motion, excess 
fatigability, incoordination, or weakened movements as a 
result of the service connected disability.  The Board must 
find that these provisions do not provide a basis for an 
increased evaluation.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of a left tibia and fibula fracture is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

